We are called upon to review a judgment in condemnation. The action was brought by Putnam County, at the request of the State Road Department, to secure a right of way to construct a section of State Highway No. 3. The appellants defended the action on the theory that State Road No. 3 was located, constructed and subsequently officially designated by the legislature in 1923. (Chapter 9511). The evidence shows that the State Road Department surveyed this road and supervised its construction upon a fifty foot right of way at an average distance of approximately one quarter of a mile away from the right of way now sought and in somewhat a parallel position. Thereafter the State Road Department maintained and supervised the road. The gist of the defense to the judgment lies in the claim that no plat was filed in the office of the Clerk of the Circuit Court formally accepting the road.
Each party relies on the case, Enzian v. State Road Department, 122 Fla. 527, 165 So. 695. The question here is somewhat as stated there, to-wit: Had the road department located and established the road? The evidence is convincing that the department had in fact theretofore located and established the road which they are now, by implication, seeking to abandon. There appears yet another compelling reason to defeat *Page 20 
the move. The evidence shows, subsequent to the survey and construction of this road pursuant to lawful authority, the legislature in 1923 formally designated the road. (Chapter 9311). It must be borne in mind that this move is not merely to remove a dangerous curve or eliminate a local hazard but involves building several miles of new road. Neither can it be claimed to be an actual location of the legislative declaration of the road. This road was in existence when designated.
The record is replete with evidence that the road was surveyed and located by the State Road Department. It was built under state supervision, at the expense of the state, and the cost was shared by the United States Government by representation of the state that it was a state highway. The only thing left undone, according to the road department, is their failure to file the plat. Surely this was little more than a ministerial function to evidence the doing of that which now conclusively appears was done. The effect of the filing could only have given prima facie evidence of vesting title in the state to the road. The statute indicates nothing in the way of a penalty for failure to file the plat.